Exhibit 10.5

DELEK LOGISTICS GP, LLC

2012 LONG-TERM INCENTIVE PLAN

 

1. Purpose of the Plan.

The Delek Logistics GP, LLC Long-Term Incentive Plan (the “Plan”) has been
adopted by Delek Logistics GP, LLC, a Delaware limited liability company (the
“Company”), the general partner of Delek Logistics Partners, LP, a Delaware
limited partnership (the “Partnership”), and is intended to promote the
interests of the Partnership and the Company and their Affiliates (as defined
below) by providing to employees, consultants, and directors of the Company and
its Affiliates who perform services for or on behalf of the Partnership and its
subsidiaries incentive compensation awards for superior performance that are
based on Units (as defined below). The Plan is also contemplated to enhance the
ability of the Company and its Affiliates to attract and retain the services of
individuals who are essential for the growth and profitability of the
Partnership and its subsidiaries and to encourage them to devote their best
efforts to advancing the business of the Partnership and its subsidiaries.

 

2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Award” means a Unit, Restricted Unit, Phantom Unit, Option, Unit Appreciation
Right or DER granted under the Plan.

“Award Agreement” means the written agreement or other instrument by which an
Award shall be evidenced.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Conflicts Committee of the Board or, if none, the Board or
such committee of the Board, if any, as may be appointed by the Board to
administer the Plan.

“Consultant” means an individual, other than an Employee or a Director,
providing bona fide services to the Partnership or any of its subsidiaries as a
consultant or advisor, as applicable, provided that such individual is a natural
person.

 

-1-



--------------------------------------------------------------------------------

“DER” or “Distribution Equivalent Right” means a right to receive an amount in
cash or additional Awards equal to the cash distributions made by the
Partnership with respect to a Unit during a specified period.

“Director” means a member of the Board who is not an Employee.

“Employee” means any employee of the Company or an Affiliate who performs
services for the Partnership or its Affiliates.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Transaction” means a merger (other than a merger of the Partnership in
which the holders of Units immediately prior to the merger have the same
proportionate ownership of Units in the surviving entity immediately after the
merger), consolidation, acquisition or disposition of property or stock,
separation, reorganization (other than a mere reincorporation or the creation of
a holding company), liquidation of the Partnership or any other similar
transaction or event so designated by the Board in its sole discretion, as a
result of which the unitholders of the Partnership receive cash, stock or other
property in exchange for or in connection with their Units.

Anything in this definition to the contrary notwithstanding, with respect to any
Award intended to be compliant with Section 409A of the Code, no Exchange
Transaction shall be deemed to have occurred unless such event constitutes an
event specified in Section 409A(a)(2)(A)(v) of the Code and the Treasury
Regulations promulgated thereunder.

“Fair Market Value” of a Unit means the closing sales price of a Unit on the
principal national securities exchange or other market in which trading in Units
occurs on the applicable date (or if there is no trading in the Units on such
date, on the next preceding date on which there was trading) as reported in The
Wall Street Journal (or other reporting service approved by the Committee). In
the event Units are not traded on a national securities exchange or other market
at the time a determination of fair market value is required to be made
hereunder, the determination of fair market value shall be made in good faith by
the Committee and in compliance with Section 409A of the Code. Notwithstanding
the foregoing, with respect to an Award granted on the effective date of the
initial public offering of Units, Fair Market Value on such date shall mean the
initial offering price per Unit as stated on the cover page of the prospectus
which is part of the registration statement on Form S-1 for such offering.

“Option” means an option to purchase Units granted under the Plan.

“Participant” means any Employee, Consultant or Director granted an Award under
the Plan.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

-2-



--------------------------------------------------------------------------------

“Phantom Unit” means a phantom (notional) Unit granted under the Plan which
entitles the Participant to receive, in the discretion of the Committee, a Unit
or an amount of cash equal to the Fair Market Value of a Unit.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains nontransferable and subject to
forfeiture or is either not exercisable by or payable to the Participant, as the
case may be.

“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

“SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

“UAR” or “Unit Appreciation Right” means an Award that, upon exercise, entitles
the holder to receive, in cash or Units in the discretion of the Committee, the
excess of the Fair Market Value of a Unit on the exercise date over the exercise
price established for such Unit Appreciation Right.

“Unit” means a common unit of the Partnership.

 

3. Administration.

(a) General. The Plan shall be administered by the Committee. Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the Committee by the Plan, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of Units to be covered by Awards; (iv) determine the terms and conditions
of any Award (including but not limited to performance requirements for such
Award); (v) determine whether, to what extent, and under what circumstances
Awards may be settled, exercised, canceled, or forfeited; (vi) interpret and
administer the Plan and any instrument or agreement relating to an Award made
under the Plan; (vii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may, in its discretion, provide for
the extension of the exercisability of an Award, accelerate the vesting or
exercisability of an Award, eliminate or make less restrictive any restrictions
applicable to an Award, waive any restriction or other provision of this Plan or
an Award or otherwise amend or modify an Award in any manner that is either
(i) not adverse to the Participant to whom such Award was granted or
(ii) consented to by such Participant. Unless otherwise expressly provided in
the Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, any Participant, and any beneficiary of any Award.
No member of the Committee or officer of the Company to whom the Committee has
delegated authority in accordance with the provisions of Section 3(b) of this
Plan shall be liable for anything done or omitted to be done by him or her, by
any member of the Committee or by any officer of the Company in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute.

 

-3-



--------------------------------------------------------------------------------

(b) Delegation. The Board or the Committee may authorize a committee of one or
more members of the Board to grant individual Awards pursuant to such conditions
or limitations as the Board or the Committee may establish. The Committee may
also delegate to the Chief Executive Officer and to other employees of the
Company (i) the authority to grant individual Awards to Consultants and to
Employees who are not subject to Section 16(b) of the Exchange Act and
(ii) other administrative duties under this Plan pursuant to such conditions or
limitations as the Committee may establish. The Committee may engage or
authorize the engagement of a third party administrator to carry out
administrative functions under the Plan.

 

4. Units.

(a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the maximum number of Units that may be delivered or reserved for
delivery or underlying Awards in the aggregate issued under the Plan is 612,207.
If any Award expires, is canceled, exercised, paid or otherwise terminates
without the delivery of Units, then the Units covered by such Award, to the
extent of such expiration, cancellation, exercise, payment or termination, shall
again be Units with respect to which Awards may be granted. Units that are
delivered by a Participant in satisfaction of the exercise or other purchase
price of an Award or the tax withholding obligations associated with an Award or
are withheld to satisfy the Company’s tax withholding obligations are available
for delivery pursuant to other Awards. The Committee may from time to time adopt
and observe such rules and procedures concerning the counting of Units against
the Plan maximum or any sublimit as it may deem appropriate, including rules
more restrictive than those set forth above to the extent necessary to satisfy
the requirements of any national stock exchange on which the Units are listed or
any applicable regulatory requirement. The Board and the appropriate officers of
the Company are authorized to take from time to time whatever actions are
necessary, and to file any required documents with governmental authorities,
stock exchanges and transaction reporting systems to ensure that Units are
available for issuance pursuant to Awards.

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market, common units already owned by the Company, common units acquired by the
Company directly from the Partnership or any other person or any combination of
the foregoing.

(c) Adjustments. In the event that any distribution (whether in the form of
cash, Units, other securities, or other property), recapitalization, split,
reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Units or other securities of the
Partnership, issuance of warrants or other rights to purchase Units or other
securities of the Partnership, or other similar transaction or event affects the
Units, then the Committee shall, in such manner as it may deem equitable, adjust
any or all of (i) the number and type of Units (or other securities or property)
with respect to which Awards may be granted, (ii) the number and type of Units
(or other securities or property) subject to outstanding Awards, and (iii) the
grant or exercise price with respect to any Award or, make provision for a cash
payment to the holder of an outstanding Award; provided, that the number of
Units subject to any Award shall always be a whole number. No adjustment
pursuant to this Section 4(c) shall be made in a manner that results in
noncompliance with the requirements of Section 409A of the Code, to the extent
applicable.

 

-4-



--------------------------------------------------------------------------------

5. Eligibility.

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

 

6. Awards.

Awards may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with or in substitution for any other Award granted under
the Plan or any award granted under any other plan of the Company or any
Affiliate. Awards granted in addition to or in tandem with other Awards or
awards granted under any other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

(a) Units. The Committee shall have the discretion to determine the Employees,
Consultants and Directors to whom Units shall be granted and the number of Units
to be granted. All Units granted shall be fully vested upon grant and shall not
be subject to forfeiture.

(b) Restricted Units. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Restricted Units shall be granted,
the number of Restricted Units to be granted to each such Participant, the
Restricted Period, the conditions under which the Restricted Units may become
vested or forfeited, and such other terms and conditions as the Committee may
establish with respect to such Awards. To the extent provided by the Committee,
in its discretion, a grant of Restricted Units may provide that distributions
made by the Partnership with respect to the Restricted Units shall be subject to
the same forfeiture and other restrictions as the Restricted Unit and, if
restricted, such distributions shall be held, without interest, until the
Restricted Unit vests or is forfeited with the accumulated distributions being
paid or forfeited at the same time, as the case may be. Absent such a
restriction on the distributions in the Award Agreement, distributions during
the Restricted Period shall be paid to the holder of the Restricted Unit without
restriction.

(c) Phantom Units. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Phantom Units shall be granted, the
number of Phantom Units to be granted to each such Participant, the Restricted
Period, the time or conditions under which the Phantom Units may become vested
or forfeited, which may include, without limitation, the accelerated vesting
upon the achievement of specified performance goals, and such other terms and
conditions as the Committee may establish with respect to such Awards, including
whether DERs are granted with respect to such Phantom Units.

(d) Options. The Committee shall have the authority to determine the Employees,
Consultants and Directors to whom Options shall be granted, the number of Units
to be covered by each Option, whether DERs are granted with respect to such
Option, the purchase price therefor and the conditions and limitations
applicable to the exercise of the Option as the Committee shall determine, that
are not inconsistent with the provisions of the Plan. The term of

 

-5-



--------------------------------------------------------------------------------

an Option may not exceed 10 years. The purchase price per Unit purchasable under
an Option shall be determined by the Committee at the time the Option is
granted, provided such purchase price may not be less than 100% of its Fair
Market Value as of the date of grant. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, which may
include, without limitation, accelerated vesting upon the achievement of
specified performance goals, and the method or methods by which payment of the
exercise price with respect thereto may be made or deemed to have been made,
which may include, without limitation, cash, check acceptable to the Company, a
broker-assisted cashless exercise through procedures approved by the Committee,
delivery of previously owned Units having a Fair Market Value on the exercise
date equal to the relevant exercise, or any combination thereof.

(e) Unit Appreciation Rights. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant and the
conditions and limitations applicable to the exercise of the Unit Appreciation
Right as the Committee shall determine, that are not inconsistent with the
provisions of the Plan. The exercise price per Unit Appreciation Right shall be
not less than 100% of its Fair Market Value as of the date of grant. The term of
a Unit Appreciation Right may not exceed 10 years.

(f) Distribution Equivalent Rights. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom DERs are granted,
whether such DERs are tandem or separate Awards, whether the DERs shall be paid
directly to the Participant, be credited to a bookkeeping account (with or
without interest in the discretion of the Committee) the vesting restrictions
and payment provisions applicable to the Award, and such other provisions or
restrictions as determined by the Committee in its discretion all of which shall
be specified in the Award Agreements.

 

7. Limits on Transfer of Awards.

Each Award shall be exercisable or payable only to the Participant during the
Participant’s lifetime, or to the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution. No Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate. Notwithstanding
the foregoing, to the extent specifically provided by the Committee with respect
to an Award, an Award may be transferred by a Participant without consideration
to immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.

 

8. Securities Restrictions.

(a) All certificates for Units or other securities of the Partnership delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the SEC, any stock exchange upon which such Units or other securities are then
listed, and any applicable federal or state laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

-6-



--------------------------------------------------------------------------------

(b) Notwithstanding anything in the Plan or any Award Agreement to the contrary,
delivery of Units pursuant to the exercise or vesting of an Award may be
deferred for any period during which, in the good faith determination of the
Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award Agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company.

 

9. Exchange Transaction.

In the event of an Exchange Transaction, all holders of Options and UARs shall
be permitted to exercise their outstanding Options and UARs in whole or in part
(whether or not otherwise exercisable) immediately prior to such Exchange
Transaction, and any outstanding Options and UARs which are not exercised before
the Exchange Transaction shall thereupon terminate. Notwithstanding the
preceding sentence, if, as part of an Exchange Transaction, the unitholders of
the Partnership receive equity of another entity (“Exchange Equity”) in exchange
for their Units (whether or not such Exchange Equity is the sole consideration),
and if the Board, in its sole discretion, so directs, then all outstanding
Options and UARs shall be converted into options to purchase units of, or unit
appreciation rights with respect to, Exchange Equity. The amount and price of
converted options and unit appreciation rights shall be determined by adjusting
the amount and price of the Options and UARs granted hereunder on the same basis
as the determination of the number of units of Exchange Equity the holders of
Units shall receive in the Exchange Transaction and, unless the Board determines
otherwise, the vesting conditions with respect to the converted options and unit
appreciation rights shall be substantially the same as the vesting conditions
set forth in the original Option or UAR agreement, as applicable. Any such
adjustment shall be made in a manner that does not cause the Option or UAR to
become subject to Section 409A of the Code. The Board, acting in its discretion,
may accelerate the vesting of Restricted Units and Phantom Units and/or make
such other adjustments to the terms of any such outstanding Awards, and/or
provide for the conversion of such Awards into comparable awards relating to
Exchange Equity, all as it deems appropriate in its sole discretion in the
context of an Exchange Transaction. Notwithstanding the foregoing, the
provisions of this Section 9 shall not apply with respect to any Award intended
to be compliant with Section 409A of the Code, and the treatment of such Awards
in the event of an Exchange Transaction shall be as described in the applicable
Award Agreement.

 

10. Amendment and Termination.

Except as required by applicable law or the rules of the principal securities
exchange on which the Units are traded, the Board may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
Participant, any other holder or beneficiary of an Award or any other Person.

 

-7-



--------------------------------------------------------------------------------

11. General Provisions.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(b) Tax Withholding. The Company or any Affiliate is authorized to withhold from
any Award, from any payment due or transfer made under any Award or from any
compensation or other amount owing to a Participant the amount (in cash, Units,
other securities, or other property) of any applicable taxes payable at the
minimum statutory rate in respect of the grant of an Award, its exercise, the
lapse of restrictions thereon, or any payment or transfer under an Award or
under the Plan and to take such other action as may be necessary in the opinion
of the Company to satisfy its withholding obligations for the payment of such
taxes.

(c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained as an Employee,
Consultant or Director, as applicable. Further, the Company or an Affiliate may
at any time dismiss a Participant from employment or service at any time.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.

(e) Severability. If any provision of the Plan or any award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate to
recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Partnership, Company or any participating Affiliate and
a Participant or any other Person. To the extent that any Person acquires a
right to receive payments from the Partnership, Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
general unsecured creditor of the Partnership, Company or any participating
Affiliate.

 

-8-



--------------------------------------------------------------------------------

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

(i) Facility of Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Partnership, Company and its Affiliates shall be
relieved of any further liability for payment of such amounts.

(j) Participation by Affiliates. In making Awards to Employees employed by an
Affiliate of the Company, the Committee shall be acting on behalf of the
Affiliate, and to the extent the Partnership has an obligation to reimburse the
Affiliate for compensation paid to Employees for services rendered for the
benefit of the Partnership, such payments or reimbursement payments may be made
by the Partnership directly to the Affiliate, and, if made to the Company, shall
be received by the Company as agent for the Affiliate.

(k) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

(l) No Guarantee of Tax Consequences. None of the Board, the Partnership, the
Company, any Affiliate nor the Committee makes any commitment or guarantee that
any federal, state or local tax treatment will apply or be available to any
person participating or eligible to participate hereunder.

 

12. Section 409A of the Code.

(a) Awards made under this Plan are intended to comply with or be exempt from
Section 409A of the Code, and ambiguous provisions hereof, if any, shall be
construed and interpreted in a manner consistent with such intent. No payment,
benefit or consideration shall be substituted for an Award if such action would
result in the imposition of taxes under Section 409A of the Code.
Notwithstanding anything in this Plan to the contrary, if any Plan provision or
Award under this Plan would result in the imposition of an additional tax under
Section 409A of the Code, that Plan provision or Award shall be reformed, to the
extent permissible under Section 409A of the Code, to avoid imposition of the
additional tax, and no such action shall be deemed to adversely affect the
Participant’s rights to an Award.

(b) Unless the Committee provides otherwise in an Award Agreement, each DER,
Restricted Unit or Phantom Unit (or portion thereof if the Award is subject to a
vesting schedule) shall be settled no later than the 15th day of the third month
after the end of the first calendar year in which the Award (or such portion
thereof) is no longer subject to a “substantial risk of forfeiture” within the
meaning of Section 409A of the Code. If the Committee determines that a DER,
Restricted Unit or Phantom Unit is intended to be subject to Section 409A of the
Code, the applicable Award Agreement shall include terms that are designed to
satisfy the requirements of Section 409A of the Code.

 

-9-



--------------------------------------------------------------------------------

(c) If the Participant is identified by the Company as a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which
the Participant has a “separation from service” (other than due to death) within
the meaning of Treasury Regulation § 1.409A-1(h), any Award payable or settled
on account of a separation from service that is deferred compensation subject to
Section 409A of the Code shall be paid or settled on the earliest of (1) the
first business day following the expiration of six months from the Participant’s
separation from service, (2) the date of the Participant’s death, or (3) such
earlier date as complies with the requirements of Section 409A of the Code.

 

13. Term of the Plan.

The Plan has been approved by the limited partners of the Partnership and shall
become effective on the later of the date of its approval by the Board or the
initial public offering of Units. The Plan shall terminate on, and no Awards may
be granted after, the earliest of the date established by the Board or the
Committee, the 10th anniversary of the date the Plan was approved by the limited
partners of the Partnership (or such earlier anniversary, if any, required by
the rules of the exchange on which Units are traded) or the date Units are no
longer available for delivery pursuant to Awards under the Plan. However, unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award granted prior to such termination, and the authority of the Committee
to amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under such Award, shall extend beyond such
termination date.

 

-10-